Judgment, Supreme Court, New York County (Lewis Bart Stone, J.), rendered March 15, 2012, convicting defendant, after a jury trial, of petit larceny, and sentencing him to a term of one year, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations. The victim’s testimony, which was generally corroborated by that of a police officer, established a wrongful taking of property.
Concur — Acosta, J.E, DeGrasse, Richter, Manzanet-Daniels and Feinman, JJ.